EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT ("Agreement") is made and entered into this 19th day
of March, 2008, by and between Old National Bancorp, an Indiana corporation
("Company"), and [EXECUTIVE] ("Executive"), effective as of January 1, 2008.

Background

A. The Company wishes to continue the Executive's employment as its [TITLE] on
the terms and conditions provided herein, and the Executive wishes to continue
in such capacity on the terms and conditions provided herein.

B. By the severance and change of control provisions contained herein, the
Company wishes to encourage the Executive to devote his full time and attention
to the faithful performance of his management responsibilities and to assist the
Board of Directors in evaluating business options and pursuing the best
interests of the Company and its shareholders without being influenced by the
uncertainties of his own employment situation.

C. The Company employs the Executive in a position of trust and confidence, and
the Executive has become acquainted with the Company's Business, its officers
and employees, its strategic and operating plans, its business practices,
processes, and relationships, the needs and expectations of its Customers and
Prospective Customers, and its trade secrets and other property, including
Confidential Information.

D. The Company and the Executive have previously entered into a Severance
Agreement, dated ____________ ("Severance Agreement"), which provides for the
payment of termination benefits upon certain terminations of employment in the
absence of a Change of Control.

E. The Company and the Executive have previously entered into a Change of
Control Agreement, dated _____________ ("Change of Control Agreement"), which
provides for the payment of termination benefits upon certain terminations of
employment following a Change of Control.

F. The Company and the Executive wish to enter into this Agreement, effective
January 1, 2008, and wish for this Agreement to supersede the Severance
Agreement and Change of Control Agreement in their entirety.

Agreement

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Executive and the Company agree as follows:

        Defined Terms
        . Throughout this Agreement, when the first letter of a word (or the
        first letter of each word in a phrase) is capitalized, the word or
        phrase shall have the meaning specified in Appendix A.
        Term
        . The initial term of this Agreement shall begin on January 1, 2008, and
        shall continue through [Expiration of Initial Term]; provided, however,
        that beginning on January 1, 2009, and on the first day of each year
        thereafter, the term of this Agreement shall automatically be extended
        by one year, unless either the Company or the Executive shall have
        provided notice to the other at least sixty (60) days before such date
        that the term shall not be extended. Notwithstanding the preceding
        provisions of this Section, if a Change of Control occurs during the
        term of this Agreement, such term shall not end before the second
        anniversary of the Change of Control; provided, however, this sentence
        shall apply only to the first Change of Control while this Agreement is
        in effect. If the Executive's Employment Terminates during the Term, the
        obligations contained in the Restrictive Covenants shall survive the
        Term.
        Position and Duties.
        At all times during the Term, the Executive shall (i) serve as [TITLE]
        of the Company and, in such capacities, shall perform such duties and
        have such responsibilities as is typical for such positions, as well as
        any other duties as the Board may assign from time to time, (ii)
        diligently and conscientiously devote his/her full and exclusive
        business time, energy, and ability to his duties and the business of the
        Employing Companies, (iii) serve as a member of the Board (if elected by
        shareholders), (iv) serve as a member of any Employer board, as required
        by the Board, and (v) comply with all directions by the Board (other
        than directions that would require an illegal or unethical act or
        omission) and all applicable policies and regulations of the Employing
        Companies. Notwithstanding the preceding provisions, the Executive may
        serve as a non-employee director, a volunteer, or in other such
        capacities for other entities not in competition with the Company's
        Business.
        Compensation, Benefits, and Expenses
        . During the Term and before the Termination of his Employment, the
        Company shall compensate (or cause the Bank to compensate) the Executive
        for his services as follows:
        Base Salary.
        The Executive shall receive a base salary at the annual rate of [initial
        salary] from January 1, 2008 through March 31, 2008. Beginning April 1,
        2008, the Executive shall receive a base salary at the annual rate of
        [SALARY Beginning April 1, 2008], as increased from time to time by the
        Board. During the Term, the Board may increase (but not decrease) the
        Executive's base salary. Base salary payments shall be made in
        substantially equal installments pursuant to the Employing Companies'
        established payroll procedures.
        Incentive Compensation.
        The Executive shall be entitled to incentive compensation, including
        equity-based compensation, as determined by the Board from time to time.
        Employee Benefits.
        The Executive shall be eligible to participate in such benefit plans as
        are made available to, and on such terms and conditions applicable to,
        other similarly situated executives. The Employing Companies may change
        or terminate any such benefit plan at any time, in its sole discretion,
        subject to applicable legal requirements.
        Vacation Benefits.
        The Executive shall be entitled to annual vacation in accordance with
        the Employing Companies' policies as in effect from time to time for
        similarly situated executive employees, but not less than [WEEKS OF
        VACATION] weeks of paid vacation per year.
        Reimbursement of Expenses.
        The Employing Companies shall reimburse the Executive for reasonable
        business expenses incurred by the Executive in connection with the
        performance of his duties. Such reimbursements shall be made in
        accordance with the Employing Companies' established reimbursement
        policies, as in effect from time to time; provided, however,
        reimbursements for expenses incurred during a calendar year shall be
        made not later than March 15 of the following year.
    
        Application of Agreement
        . This Agreement shall supersede the Severance Agreement and the Change
        of Control Agreement in their entirety. Under no circumstances shall the
        Executive be entitled to payments pursuant to both Section 7 and Section
        8 of this Agreement.
        Termination of Employment; Resignation of Officer and Director Positions
        . Subject to its payment obligations under this Section and Section 7 or
        8, if applicable, the Company may Terminate the Executive's Employment
        at any time, with or without cause. The Executive may voluntarily
        Terminate his Employment at any time by providing at least thirty (30)
        days prior notice to the Company. Regardless of whether his Termination
        of Employment is voluntary or involuntary, the Executive shall resign
        from all director positions with the Employer, effective as of his
        Termination Date. Upon Termination of Employment, the Executive shall be
        entitled to the following, in addition to any benefits payable under
        Section 7 or 8:
         a. Any earned but unpaid base salary, at the Executive's then effective
            annual rate, through his Termination Date, plus any accrued vacation
            pay due to the Executive under the Employing Companies' vacation
            program through his Termination Date, which amounts shall be paid to
            the Executive not later than the payroll date for the payroll period
            next following his Termination Date.
         b. Provided that the Executive applies for reimbursement in accordance
            with the Employing Companies' established reimbursement procedures
            (within the period required by such procedures but under no
            circumstances later than thirty (30) days after his Termination
            Date), the Employing Companies shall pay the Executive any
            reimbursements to which he is entitled under such procedures not
            later than the payroll date for the payroll period next following
            the date on which the Executive applies for reimbursement.
         c. Any benefits (other than severance) payable to the Executive under
            any of the Employing Companies' incentive compensation or employee
            benefit plans or programs shall be payable in accordance with the
            provisions of those plans or programs.
    
        Non-Change of Control Severance Benefit
        .
         a. Subject to (i) the Executive's timely execution and filing of a
            Release in accordance with Section 19, (ii), the expiration of any
            applicable waiting periods contained herein, and (iii) the following
            provisions of this Section, the Employing Companies shall provide
            the Executive with the payments and benefits set forth in this
            Section, if during the Term and before the occurrence of a Change of
            Control, either (1) the Employing Companies Terminate the
            Executive's Employment (other than a termination for Unacceptable
            Performance, Disability, or death pursuant to Section 10), or (2)
            the Executive voluntarily Terminates his Employment for Good Reason
            pursuant to Section 11. Notwithstanding the preceding provisions of
            this Subsection, the Executive shall not be entitled to benefits
            pursuant to this Section if he is entitled to benefits pursuant to
            Section 8. Any amount payable to the Executive pursuant to this
            Section is in addition to amounts already owed to the Executive by
            the Employing Companies and is in consideration of the covenants set
            forth in this Agreement and/or the Release.
         b. As soon as administratively feasible (and not more than five (5)
            business days) after the Company's receipt of the Release and the
            expiration of any applicable waiting periods contained herein, the
            Employing Companies shall pay to the Executive a single lump sum
            payment equal to the Executive's Weekly Pay multiplied by [WEEKLY
            PAY MULTIPLIER].
         c. If permissible under the Employing Companies' group medical plan and
            if properly elected by the Executive, the Employing Companies shall
            pay for the cost of COBRA continuation coverage for the Executive
            (and his spouse and dependents, if any, covered by the Employing
            Companies' group medical plan on the Termination Date), for
            twenty-four (24) months following his Termination of Employment (or
            such shorter period during which such person is eligible for COBRA
            continuation coverage). For purposes of the preceding sentence, the
            term "COBRA continuation coverage" shall include coverage
            substantially similar to the COBRA continuation coverage provided
            after eighteen (18) months following the Executive's Termination
            Date, provided that the Executive (and his spouse and/or dependents,
            if applicable) would be eligible for COBRA continuation coverage if
            the eighteen (18)-month maximum coverage period had not expired.
         d. If permissible under the Employing Companies' group term life
            insurance plan, whether through conversion or otherwise, the
            Employing Companies shall continue to provide term life insurance
            coverage substantially the same as that provided for the Executive
            immediately before his Termination of Employment and shall pay for
            the cost thereof for twenty-four (24) months following his
            Termination of Employment.
         e. The Employing Companies shall pay the cost of outplacement services
            incurred by the Executive during the twelve (12) month period
            following his Termination of Employment and provided by a firm of
            the Executives' choice, up to a total of Fifteen Thousand Dollars
            ($15,000). Reimbursements for outplacement expenses incurred during
            a calendar year shall be paid not later than March 15 of the
            following year.
         f. To the extent that coverage or benefits under Subsection (c), (d),
            or (e) result in taxable income to the Executive, the Employing
            Companies shall reimburse the Executive for any taxes payable on
            account of such coverage, so that the Executive is in the same
            after-tax position in which he would have been had such
            reimbursements not been taxable. The Employing Companies shall pay
            the reimbursement required by the preceding sentence as soon as
            administratively practicable after the Executive demonstrates
            payment of the related taxes and not later than the last day of the
            calendar year in which such taxes are paid.
         g. If payments to the Executive pursuant to this Agreement would result
            in total Parachute Payments to the Executive, whether or not made
            pursuant to this Agreement, with a value (as determined pursuant to
            Code Section 280G and the guidance thereunder) greater than one
            hundred percent (100%) of the Parachute Payment Limit, the
            provisions of Section 9 shall apply as if set out in this Section 7.
         h. Notwithstanding the preceding provisions of this Section, if the
            Executive is a "specified employee" within the meaning of Code
            Section 409A(a)(2)(B)(i), to the extent required by such Code
            Section, payments otherwise required by this Section shall be
            delayed to the earliest date on which such payments are permitted.
            Furthermore, the obligations of the Employing Companies to make
            payments to the Executive hereunder are subject to compliance with
            any applicable provisions of the Federal Deposit Insurance Company
            regulations found in Part 359 (entitled "Golden Parachute And
            Indemnification Payments") of Title 12 of the Code of Federal
            Regulations (or any successor provisions).
    
        Change of Control Severance Benefit.
     1. Subject to (i) the Executive's timely execution and filing of a Release
        in accordance with Section 19, (ii) the expiration of any applicable
        waiting periods contained herein, and (iii) the following provisions of
        this Section, the Employing Companies shall provide the Executive with
        the payments and benefits set forth in this Section, if (i) during the
        Term and concurrent with or within twelve (12) months after a Change in
        Control, the Executive voluntarily terminates his Employment by
        providing thirty (30) days prior written notice to the Company, or (ii)
        during the Term and concurrent with or within two (2) years after a
        Change of Control, either (A) the Employing Companies Terminate the
        Executive's Employment (other than a termination for Cause, Disability,
        or death pursuant to Section 10), or (B) the Executive voluntarily
        Terminates his Employment pursuant to Section 11 for Good Reason.
     2. As soon as administratively feasible (and not more than five (5)
        business days) after the Company's receipt of the Release and the
        expiration of any applicable waiting periods, the Employing Companies
        shall pay to the Executive a single lump sum payment in an amount equal
        to the product of (i) [CHANGE OF CONTROL MULTIPLIER] times (ii) the sum
        of (A) the Executive's annual base salary, at the greater of the rate in
        effect on the Change of Control Date or the Termination Date, plus (B)
        the Executive's target bonus for the year containing the Change in
        Control Date or, if greater, for the year preceding the Change in
        Control Date, subject to the limitations and reimbursement provisions of
        Subsection (h) and Section 9.
     3. If permissible under the Employing Companies' group medical plan, the
        Employing Companies shall continue to provide group medical coverage for
        the Executive (and his spouse and dependents, if any, covered by the
        Employing Companies' group medical plan on the Termination Date), for
        the twenty-four (24) month period following his Termination of
        Employment. Such coverage shall be at the Employing Companies' expense
        and shall be the same as that offered to active employees under the
        Employing Companies' group medical plan. If the coverage described in
        the preceding provisions is not available under the Employing Companies'
        group medical plan, the Employing Companies shall provide for
        substantially similar coverage at their expense. Coverage provided
        pursuant to this Subsection shall be concurrent with any required
        continuation coverage period under COBRA.
     4. For the twenty-four (24) month period following the Executive's
        Termination of Employment, the Employing Companies shall continue to
        provide term life insurance coverage substantially the same as that
        provided for the Executive immediately before his Termination Date.
     5. The Employing Companies shall pay the cost of outplacement services
        incurred by the Executive during the twelve (12) month period following
        his Termination of Employment and provided by a firm of the Executives'
        choice, up to a total of Fifteen Thousand Dollars ($15,000).
        Reimbursements for outplacement expenses incurred during a calendar year
        shall be paid not later than March 15 of the following year.
     6. To the extent that coverage or benefits under Subsection (c), (d), or
        (e) results in taxable income to the Executive, the Employing Companies
        shall reimburse the Executive for any taxes payable on account of such
        coverage, so that the Executive is in the same after-tax position in
        which he would have been had such reimbursements not been taxable. The
        Employing Companies shall pay the reimbursement required by the
        preceding sentence as soon as administratively practicable after the
        Executive demonstrates payment of the related taxes and not later than
        the last day of the calendar year in which such taxes are paid.
     7. All outstanding Company stock options, to the extent not previously
        vested and exercisable, shall become vested and exercisable upon the
        Executive's Termination of Employment.
     8. If payments to the Executive pursuant to this Agreement would result in
        total Parachute Payments to the Executive, whether or not made pursuant
        to this Agreement, with a value (as determined pursuant to Code Section
        280G and the guidance thereunder) greater than one hundred percent
        (100%) of the Parachute Payment Limit, the provisions of Section 9 shall
        apply as if set out in this Section 8.
     9. Notwithstanding the preceding provisions of this Section, if the
        Executive is a "specified employee" within the meaning of Code Section
        409A(a)(2)(B)(i), to the extent required by such Code Section, payments
        otherwise required by this Section shall be delayed to the earliest date
        on which such payments are permitted. Furthermore, the obligations of
        the Employing Companies to make payments to the Executive hereunder are
        subject to compliance with any applicable provisions of the Federal
        Deposit Insurance Corporation regulations found in Part 359 (entitled
        "Golden Parachute And Indemnification Payments") of Title 12 of the Code
        of Federal Regulations (or any successor provisions).

    Provisions Relating to Parachute Payments
    .
     a. If payments and benefits to or for the benefit of the Executive, whether
        pursuant to this Agreement or otherwise, would result in total Parachute
        Payments to the Executive with a value equal to or greater than one
        hundred percent (100%) but less than one hundred ten percent (110%) of
        the Parachute Payment Limit, the amount payable pursuant to Subsection
        7(b) or 8(b), as applicable, shall be reduced so that the value of all
        Parachute Payments to the Executive, whether or not made pursuant to
        this Agreement, is equal to the Parachute Payment Limit minus One Dollar
        ($1.00).
     b. To the extent that payments or benefits to or for the benefit of the
        Executive, whether pursuant to this Agreement or otherwise, would result
        in total Parachute Payments with a value equal to or greater than one
        hundred ten percent (110%) of the Parachute Payment Limit, the Employing
        Companies shall pay to the Executive a single lump sum payment equal to
        the sum of: (i) the excise taxes payable by Executive as a result of any
        Excess Parachute Payments and (ii) all federal, state, and local
        employment, income, and excise taxes payable by the Executive on account
        of a reimbursement pursuant to clause (i) or (ii) of this Subsection, so
        that the Executive is in the same after-tax position in which he would
        have been had no portion of the Parachute Payments to him been subject
        to Code Section 4999. The Employing Companies shall make the payment
        required by this Subsection as soon as administratively practicable
        after the Executive presents evidence of the taxes for which
        reimbursement is due hereunder and under no circumstances after the end
        of the year in which such taxes are paid.
     c. The amount of Parachute Payments and the Parachute Payment Limit shall
        be determined as provided in this Subsection (c). The Company shall
        direct its independent auditor ("Auditor") or such other accounting firm
        experienced in such calculations and acceptable to the Executive to
        determine whether any Parachute Payments exceed the Parachute Payment
        Limit and the amount of any adjustment required by Subsection (a) or
        reimbursement required by Subsection (b). The Company shall promptly
        give the Executive notice of the Auditor's determination. All reasonable
        determinations made by the Auditor under this Subsection shall be
        binding on the Employing Companies and the Executive and shall be made
        within thirty (30) days after the Executive's Termination of Employment.
        If, as a result of a later determination by the Internal Revenue
        Service, the Executive incurs additional taxes as a result of Parachute
        Payments in excess of the Parachute Payment Limit that have not been
        fully reimbursed and grossed-up pursuant to Subsection (b), the
        Employing Companies shall promptly pay to the Executive the amount of
        any additional taxes, interest, and penalties owed by the Executive as a
        result of such determination by the Internal Revenue Service, fully
        grossed up, so that the Executive is in the same after-tax position in
        which he would have been had such additional taxes not been owed. The
        Employing Companies shall make the payment required by the preceding
        sentence as soon as administratively practicable after the Executive
        presents evidence of the additional taxes for which reimbursement is due
        hereunder and under no circumstances after the end of the year in which
        such taxes are paid.

    Termination of Employment by the Company for Cause, Unacceptable
    Performance, Disability, or Death.
 1. The Company may cause a Termination of the Executive's Employment for
    Unacceptable Performance or Disability at any time before a Change in
    Control. To do so, the Board must provide the Executive with a notice of
    termination specifying the Termination Date and either the specific act(s)
    or failure(s) constituting Unacceptable Performance or the circumstances
    constituting Disability. If the Board's notice identifies an act or failure
    constituting Unacceptable Performance that is subject to correction under
    the definition of Unacceptable Performance and related definitions in this
    Agreement, the notice shall also specify the period during which the act or
    failure must be corrected. If the Board determines that the Executive has
    not corrected the act or failure in all material respects within the
    required correction period, the Board must then provide a second notice of
    termination stating the reasons for the termination and the Termination
    Date, and the Executive's Employment shall Terminate on such date.
 2. The Company may cause a Termination of the Executive's Employment for Cause
    or Disability at any time concurrent with or after a Change in Control. To
    do so, the Board must provide the Executive with a notice of termination
    specifying the Termination Date and either the specific act(s) or failure(s)
    constituting Cause or the circumstances constituting Disability. If the
    Board's notice identifies an act or failure constituting Cause, it shall be
    accompanied by a resolution duly adopted by not less than three-quarters
    (3/4) of the entire membership of the Board (after reasonable notice to the
    Executive and an opportunity for the Executive, together with his counsel,
    to be heard by the Board), finding, in the reasonable opinion of the Board,
    that one or more of the events of Cause listed above has occurred and
    specifying the details thereof. If the act or failure constituting Cause is
    subject to correction under the definition of Cause and related definitions
    in this Agreement, the notice shall also specify the period during which the
    act or failure must be corrected. If the Board determines that the Executive
    has not corrected the act or failure in all material respects within the
    required correction period, the Board must then provide a second notice of
    termination stating the reasons for the termination and the Termination
    Date, and the Executive's Employment shall Terminate on such date.
 3. If the Executive dies before Termination of his Employment, his employment
    shall terminate automatically on the date of his death.
 4. In the case of a Termination of Employment pursuant to this Section, the
    Executive shall not be entitled to benefits or payments pursuant to Section
    7 or 8.

Resignation by Executive for Good Reason. If an event of Good Reason occurs
during the Term, the Executive may, at any time within the ninety (90) day
period following such event, provide the Company with a notice of termination
specifying the event of Good Reason and notifying the Company of his intention
to Terminate his Employment upon the Employing Companies' failure to correct the
event of Good Reason within thirty (30) days following receipt of the
Executive's notice of termination. If the Employing Companies fail to correct
the event of Good Reason and provide the Executive with notice of such
correction within such thirty (30) day period, the Executive's Employment shall
Terminate as of the end of such period, and the Executive shall be entitled to
benefits as provided in Section 6 and Section 7 or 8, as applicable. Withholding
and Taxes. The Employing Companies may withhold from any payment made hereunder
(i) any taxes that the Employing Companies reasonably determine are required to
be withheld under federal, state, or local tax laws or regulations, and (ii) any
other amounts that the Employing Companies are authorized to withhold. Except
for employment taxes that are the obligation of the Employing Companies, the
Executive shall pay all federal, state, local, and other taxes (including,
without limitation, interest, fines, and penalties) imposed on him under
applicable law by virtue of or relating to the payments and/or benefits
contemplated by this Agreement, subject to any reimbursement provisions of this
Agreement.



Use and Disclosure of Confidential Information. The Executive acknowledges and
agrees that (i) by virtue of his employment, he will be given access to, and
will help analyze, formulate or otherwise use, Confidential Information, (ii)
the Employer has devoted (and will devote) substantial time, money, and effort
to develop Confidential Information and maintain the proprietary and
confidential nature thereof, and (iii) Confidential Information is proprietary
and confidential and, if any Confidential Information were disclosed or became
known by persons engaging in a business in any way competitive with the
Company's Business, such disclosure would result in hardship, loss, irreparable
injury, and damage to the Employer, the measurement of which would be difficult,
if not impossible, to determine. Accordingly, the Executive agrees that (i) the
preservation and protection of Confidential Information is an essential part of
his duties of employment and that, as a result of his employment with the
Employing Companies, he has a duty of fidelity, loyalty, and trust to the
Employing Companies in safeguarding Confidential Information. The Executive
further agrees that he will use his best efforts, exercise utmost diligence, and
take all steps necessary to protect and safeguard Confidential Information,
whether such information derives from the Executive, other employees of the
Employer, Customers, Prospective Customers, or vendors or suppliers of the
Employer, and that he will not, directly or indirectly, use, disclose,
distribute, or disseminate to any other person or entity or otherwise employ
Confidential Information, either for his own benefit or for the benefit of
another, except as required in the ordinary course of his employment by the
Employing Companies. The Executive shall follow all Employing Company policies
and procedures to protect all Confidential Information and shall take any
additional precautions necessary under the circumstances to preserve and protect
against the prohibited use or disclosure of any Confidential Information. The
confidentiality obligations contained in this Agreement shall continue as long
as Confidential Information remains confidential (except that the obligations
shall continue, if Confidential Information loses its confidential nature
through improper use or disclosure, including but not limited to any breach of
this Agreement) and shall survive the termination of this Agreement and/or
termination of the Executive's employment with the Employing Companies. From
time to time, the Employer may, for its own benefit, choose to place certain
Confidential Information in the public domain. The fact that Confidential
Information may be made available to the public in a limited form and under
limited circumstances does not change the confidential and proprietary nature of
such information, and does not release the Executive from his obligations with
respect to such Confidential Information. Ownership of Documents and Return of
Materials At Termination of Employment. Any and all documents, records, and
copies thereof, including but not limited to hard copies or copies stored
digitally or electronically, pertaining to or including Confidential Information
(collectively, "Company Documents") that are made or received by the Executive
during his employment shall be deemed to be property of the Employer. The
Executive shall use Company Documents and information contained therein only in
the course of his employment for the Employing Companies and for no other
purpose. The Executive shall not use or disclose any Company Documents to anyone
except as authorized in the course of his employment and in furtherance of the
Company's Business. Upon Termination of Employment, the Executive shall
immediately deliver to the Employing Companies (with or without request) all
Company Documents and all other Employer property in the Executive's possession
or under his custody or control. Non-Solicitation of Customers and Employees.
The Executive agrees that during the Term and for a period of two (2) years
following the Termination of the Executive's Employment, the Executive shall
not, directly or indirectly, individually or jointly, (i) solicit in any manner,
seek to obtain or service, or accept the business of any Customer for any
product or service of the type offered by the Employer or competitive with the
Company's Business, (ii) solicit in any manner, seek to obtain or service, or
accept the business of any Prospective Customer for any product or service of
the type offered by the Employer or otherwise competitive with the Company's
Business, (iii) request or advise any Customer, Prospective Customer, or
supplier of the Employer to terminate, reduce, limit, or change its business or
relationship with the Employer, or (iv) induce, request, or attempt to influence
any employee of the Employer to terminate his employment with the Employer.
Covenant Not to Compete. The Executive hereby understands and acknowledges that,
by virtue of his position with the Employing Companies, he has obtained
advantageous familiarity and personal contacts with Customers and Prospective
Customers, wherever located, and the business, operations, and affairs of the
Employer. Accordingly, during the term of this Agreement and for a period of two
(2) years following the termination of his employment, the Executive shall not,
directly or indirectly:
 a. as owner, officer, director, stockholder, investor, proprietor, organizer,
    employee, agent, representative, consultant, independent contractor, or
    otherwise, engage in the same trade or business as the Company's Business,
    in the same or similar capacity as the Executive worked for the Employing
    Companies, or in such capacity as would cause the actual or threatened use
    of the Employer's trade secrets and/or Confidential Information; provided,
    however, that this Subsection shall not restrict the Executive from
    acquiring, as a passive investment, less than five percent (5%) of the
    outstanding securities of any class of an entity that are listed on a
    national securities exchange or actively traded in the over-the-counter
    market. The Executive acknowledges and agrees that, given the level of trust
    and responsibility given to him while in the Employing Companies' employ,
    and the level and depth of trade secrets and Confidential Information
    entrusted to him, any immediately subsequent (i.e. within two (2) years)
    employment with a competitor to the Company's Business would result in the
    inevitable use or disclosure of the Employer's trade secrets and
    Confidential Information and, therefore, this two (2) year restriction is
    reasonable and necessary to protect against such inevitable disclosure; or
 b. offer to provide employment or work of any kind (whether such employment is
    with the Executive or any other business or enterprise), either on a
    full-time or part-time or consulting basis, to any person who then currently
    is, or who within two (2) years preceding such offer or provision of
    employment has been, an employee of the Employer.

The restrictions on the activities of the Executive contained in this Section
shall be limited to the following geographical areas:

(c) within a fifteen (15) mile radius of each banking center location operated
by the Employer on the Executive's Termination Date;

(d) within each county in which a banking center location is operated by the
Employer on the Executive's Termination Date;

(e) within a fifty (50) mile radius of Company's corporate headquarters address
in Evansville, Indiana;

(f) within each city, town, and county in which the Employer began expansion or
acquisition planning or efforts during the Executive's employment with the
Employing Companies, and about which Executive gained knowledge of Confidential
Information or bore responsibility for expanding the Company's Business;

(g) in the capacity and with any entity described in subsection (a) above, if
such entity operates or competes with Company's Business in any of the
geographical areas identified in subsections (c) through (f) above, regardless
of Executive's physical location; provided, however, if the Executive believes
that such entity does not have a materially significant presence in the affected
geographic area(s) and that his involvement with such entity should not include
meaningful expansion of that presence, then the Executive may seek a written
waiver of this Subsection (g) from the Company, which waiver shall not be
unreasonably withheld.

Remedies. The Executive agrees that the Company will suffer irreparable damage
and injury and will not have an adequate remedy at law if the Executive breaches
any provision of the Restrictive Covenants. Accordingly, if the Executive
breaches or threatens or attempts to breach the Restrictive Covenants, in
addition to all other available remedies, the Company shall be entitled to seek
injunctive relief, and no or minimal bond or other security shall be required in
connection therewith. The Executive acknowledges and agrees that in the event of
termination of this Agreement for any reason whatsoever, the Executive can
obtain employment not competitive with the Company's Business (or, if
competitive, outside of the geographic and customer-specific scope described
herein) and that the issuance of an injunction to enforce the provisions of the
Restrictive Covenants shall not prevent the Executive from earning a livelihood.
The Restrictive Covenants are essential terms and conditions to the Company
entering into this Agreement, and they shall be construed as independent of any
other provision in this Agreement or of any other agreement between the
Executive and the Company. The existence of any claim or cause of action that
the Executive has against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
the Restrictive Covenants. Periods of Noncompliance and Reasonableness of
Periods. The Restrictive Covenants described in Sections 15 and 16 shall be
deemed not to run during all periods of noncompliance, the intention of the
parties being to have such restrictions and covenants apply for the full periods
specified in Sections 15 and 16 following Termination of the Executive's
Employment. The Company and the Executive acknowledge and agree that the
restrictions and covenants contained in Sections 15 and 16 are reasonable in
view of the nature of the Company's Business and the Executive's advantageous
knowledge of and familiarity with the Company's Business, operations, affairs,
and Customers. Notwithstanding anything contained herein to the contrary, if the
scope of any restriction or covenant contained in Sections 15 and 16 is found by
a court of competent jurisdiction to be too broad to permit enforcement of such
restriction or covenant to its full extent, then such restriction or covenant
shall be enforced to the maximum extent permitted by law. The parties hereby
acknowledge and agree that a court of competent jurisdiction shall invoke and
exercise the blue pencil doctrine to the fullest extent permitted by law to
enforce this Agreement. Release. For and in consideration of the foregoing
covenants and promises made by the Company, and the performance of such
covenants and promises, the sufficiency of which is hereby acknowledged, the
Executive agrees to release the Employer and all other persons named in the
Release from any and all causes of action that the Executive has or may have
against the Employer or any such person before the effective date of the
Release, other than a breach of this Agreement. The Release shall be
substantially in the form attached hereto as Exhibit I. The Company shall
provide the Release to the Executive upon his Termination of Employment or
within ten (10) days thereafter. THE EXECUTIVE'S RIGHT TO BENEFITS HEREUNDER
SHALL BE CONTINGENT ON HIS SIGNING AND FILING THE RELEASE AS PROVIDED IN THE
RELEASE WITHIN TWENTY-ONE (21) DAYS AFTER RECEIVING IT. Reimbursement of Certain
Costs. If the Company brings a cause of action to enforce the Restrictive
Covenants or to recover damages caused by the Executive's breach of the
Restrictive Covenants, the substantially prevailing party in such action shall
be entitled to reasonable costs and expenses (including, without limitation,
reasonable attorneys' fees, expert witness fees, and disbursements) in
connection with such action. If a dispute arises regarding the Executive's
rights hereunder, and the Executive obtains a final judgment in his favor from a
court of competent jurisdiction with respect to such dispute, all reasonable
costs and expenses (including, without limitation, reasonable attorneys' fees,
expert witness fees, and disbursements) incurred by the Executive in connection
with such dispute or in otherwise pursuing a claim based on a breach of this
Agreement, shall be paid by the Company. Any reimbursement by the Company
pursuant to this Section shall be subject to compliance with applicable
provisions of the Federal Deposit Insurance Corporation regulations found in
Part 359 (entitled "Golden Parachute and Indemnification Payments") of Title 12
of the Code of Federal Regulations (or any successor provisions). No Reliance.
The Executive represents and acknowledges that in executing this Agreement, the
Executive does not rely and has not relied upon any representation or statement
by the Company and its agents, other than statements contained in this
Agreement. Miscellaneous Provisions.
Further Assurances
. Each of the parties hereto shall do, execute, acknowledge, and deliver or
cause to be done, executed, acknowledged, and delivered at any time and from
time to time upon the request of any other party hereto, all such further acts,
documents, and instruments as may be reasonably required to effect any of the
transactions contemplated by this Agreement.
Binding Effect; Assignment
. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns; provided, however, that
neither party hereto may assign this Agreement without the prior written consent
of the other party. Notwithstanding the foregoing, this Agreement may be
assigned without the prior consent of the Executive to a successor of the
Company (and the Executive hereby consents to the assignment of the Restrictive
Covenants under this Agreement to a purchaser of all or substantially all of the
assets of the Company or a transferee, by merger or otherwise, of all or
substantially all of the businesses and assets of the Company) and, upon the
Executive's death, this Agreement shall inure to the benefit of and be
enforceable by the Executive's executors, administrators, representatives,
heirs, distributees, devisees, and legatees and all amounts payable hereunder
shall be paid to such persons or the estate of the Executive.
Waiver; Amendment
. No provision or obligation of this Agreement may be waived or discharged
unless such waiver or discharge is agreed to in writing and signed by the
Chairman of the Board of Directors and the Executive. The waiver by any party
hereto of a breach of or noncompliance with any provision of this Agreement
shall not operate or be construed as a continuing waiver or a waiver of any
other or later breach or noncompliance. Except as expressly provided otherwise
herein, this Agreement may be amended or supplemented only by a written
agreement executed by the Chairman of the Board of Directors and the Executive.
Headings
. The headings in this Agreement have been inserted solely for ease of reference
and shall not be considered in the interpretation or enforcement of this
Agreement.
Severability
. All provisions of this Agreement are severable from one another, and the
unenforceability or invalidity of any provision hereof shall not affect the
validity or enforceability of the remaining provisions.
Notice
. Any notice, request, instruction, or other document to be given hereunder to
any party shall be in writing and delivered by hand, registered or certified
United States mail, return receipt requested, or other form of receipted
delivery, with all expenses of delivery prepaid, as follows:

If to the Executive:

_______________________________
_______________________________
_______________________________
_______________________________

If to the Company:
Old National Bancorp
Post Office Box 718
Evansville, IN 47705
ATTENTION: General Counsel



or to such other address as either party hereto may have furnished to the other
in writing in accordance with the preceding.

No Counterparts
. This Agreement may not be executed in counterparts.
Governing Law; Jurisdiction; Venue; Waiver of Jury Trial
. This Agreement shall be governed by and construed in accordance with the laws
of the State of Indiana, without reference to the choice of law principles or
rules thereof. The parties hereto irrevocably consent to the jurisdiction and
venue of the state courts for the State of Indiana located in Evansville,
Indiana, or the United States District Court for the Southern District of
Indiana, Evansville Division, located in Vanderburgh County, Indiana, and agree
that all actions, proceedings, litigation, disputes, or claims relating to or
arising out of this Agreement shall be brought and tried only in such courts.
The Company, in its sole discretion, may, however, bring an action against the
Executive in any court where jurisdiction over the Executive may be obtained.
EACH OF THE PARTIES EXPRESSLY WAIVES ANY RIGHTS TO A JURY TRIAL THAT IT MAY
OTHERWISE HAVE IN ANY COURT WITH RESPECT TO THIS AGREEMENT TO THE MAXIMUM EXTENT
PERMITTED BY LAW.
Entire Agreement
. This Agreement constitutes the entire and sole agreement between the Employer
and the Executive with respect to the Executive's employment or the termination
thereof, and there are no other agreements or understandings either written or
oral with respect thereto. The parties agree that any and all prior severance
and/or change of control agreements between the parties have been terminated and
are of no further force or effect.
Rules of Interpretation
. In interpreting this Agreement, the following rules shall apply:
 1. The rule of construction to the effect that any ambiguities are to be
    resolved against the drafting party shall not be employed in the
    interpretation of this Agreement.
 2. Words used in the singular shall be construed to include the plural, where
    appropriate, and vice versa, and words used in the masculine shall be
    construed to include the feminine, where appropriate, and vice versa.
 3. This Agreement shall be construed to comply with Code Section 409A or an
    exemption from the application of Section 409A.
 4. Except as provided in the preceding provisions of this Subsection, this
    Agreement shall be construed in accordance with the internal laws of the
    State of Indiana, without regard to conflict of law principles.

Review and Consultation. The Company and the Executive hereby acknowledge and
agree that each (i) has read this Agreement in its entirety prior to executing
it, (ii) understands the provisions and effects of this Agreement, (iii) has
consulted with such attorneys, accountants, and financial and other advisors as
it or he has deemed appropriate in connection with their respective execution of
this Agreement, and (iv) has executed this Agreement voluntarily. THE EXECUTIVE
HEREBY UNDERSTANDS, ACKNOWLEDGES, AND AGREES THAT THIS AGREEMENT HAS BEEN
PREPARED BY COUNSEL FOR THE COMPANY AND THAT THE EXECUTIVE HAS NOT RECEIVED ANY
ADVICE, COUNSEL, OR RECOMMENDATION WITH RESPECT TO THIS AGREEMENT FROM THE
COMPANY OR ITS COUNSEL.



 

 

By:

________________________________
[Printed Name] ("Executive")


OLD NATIONAL BANCORP

By:


Larry E. Dunigan, Chairman of the Board of Directors






Date




Date



APPENDIX A

DEFINED TERMS

For purposes of this Agreement, the following terms shall have the meanings
specified below:

"Bank" means Old National Bank, the Company's principal subsidiary, and any
successor to all or substantially all of its business.

"Board" or "Board of Directors" means the Company's Board of Directors or the
committee of the Board authorized to act of the Board's behalf.

"Cause" means any of the following:

 1.  the Executive's act or failure to act constituting willful misconduct or
     gross negligence that is materially injurious to the Employer or its
     reputation;
 2.  the Executive's willful and material failure to perform the duties of his
     employment (except in the case of a Termination of Employment for Good
     Reason or on account of the Executive's physical or mental inability to
     perform such duties) and the failure to correct such failure within five
     (5) days after receiving notice from the Board of Directors specifying such
     failure in detail;
 3.  the Executive's willful and material violation of the Employing Companies'
     code of ethics or written harassment policies;
 4.  the requirement or direction of a federal or state regulatory agency having
     jurisdiction over the Company that the Executive's employment be
     terminated;
 5.  the Executive's arrest or indictment for (i) a felony or (ii) a lesser
     criminal offense involving dishonesty, breach of trust, or moral turpitude;
     or
 6.  the Executive's intentional breach of a material term, condition, or
     covenant of this Agreement and the failure to correct such violation within
     five (5) days after receipt of written notice from the Board of Directors
     specifying such breach in detail.

     For purposes of this definition, no act or failure to act shall be
     considered "willful," if the Executive acted or failed to act either (i) in
     good faith or (ii) with a reasonable belief that his act or failure to act
     was not opposed to the Employer's best interests.

     "Change in Control" means the first occurrence of any of the following
     events:

 7.  the acquisition by any person (within the meaning of Section 13(d) of the
     Securities Exchange Act of 1934 ("Act")), other than the Company, a
     subsidiary, and any employee benefit plan of the Company or a subsidiary,
     of twenty-five percent 25%) or more of the combined voting power entitled
     to vote generally in the election of the directors of the Company's then
     outstanding voting securities;
 8.  the persons who were serving as the members of the Board of Directors
     immediately prior to the commencement of a proxy contest relating to the
     election of directors or a tender or exchange offer for voting securities
     of the Company ("Incumbent Directors") shall cease to constitute at least a
     majority of the Board of Directors (or the board of directors of any
     successor to the Company) at any time within one year of the election of
     directors as a result of such contest or the purchase or exchange of voting
     securities of the Company pursuant to such offer, provided that any
     director elected to the Board of Directors, or nominated for election, by a
     majority of the Incumbent Directors then still in office and whose
     nomination or election was not made at the request or direction of the
     person(s) initiating such contest or making such offer shall be deemed to
     be an Incumbent Director for purposes of this subsection (2);
 9.  consummation of a merger, reorganization, or consolidation of the Company,
     as a result of which persons who were shareholders of the Company
     immediately prior to such merger, reorganization, or consolidation do not,
     immediately thereafter, own, directly or indirectly and in substantially
     the same proportions as their ownership of the stock of the Company
     immediately prior to the merger, reorganization, or consolidation, more
     than fifty percent (50%) of the combined voting power entitled to vote
     generally in the election of directors of (i) the merged, reorganized, or
     consolidated company or (ii) an entity that, directly or indirectly, owns
     more than fifty percent (50%) of the combined voting power entitled to vote
     generally in the election of directors of the company described in clause
     (i);
 10. a sale, transfer, or other disposition of all or substantially all of the
     assets of the Company, which is consummated and immediately following which
     the persons who were shareholders of the Company immediately prior to such
     sale, transfer, or disposition, do not own, directly or indirectly and in
     substantially the same proportions as their ownership of the stock of the
     Company immediately prior to the sale, transfer, or disposition, more than
     fifty percent (50%) of the combined voting power entitled to vote generally
     in the election of directors of (i) the entity or entities to which such
     assets are sold or transferred or (ii) an entity that, directly or
     indirectly, owns more than fifty percent (50%) of the combined voting power
     entitled to vote generally in the election of directors of the entities
     described in clause (i); or
 11. the shareholders of the Company approve a liquidation of the Company.

     "Change of Control Date" means the date on which a Change of Control
     occurs.

     "COBRA" refers to the group health plan continuation requirements in
     Sections 601 through 607 of the Employee Retirement Income Security Act of
     1974, as amended.

     "Code" means the Internal Revenue Code of 1986, as amended from time to
     time.

     "Company" means Old National Bancorp and any successor to all or
     substantially all of its business.

     "Company's Business" means, collectively, the products and services
     provided by the Employer, including the following:

 12. community banking, including lending activities (including individual loans
     consisting primarily of home equity lines of credit, residential real
     estate loans, and/or consumer loans, and commercial loans, including lines
     of credit, real estate loans, letters of credit, and lease financing) and
     depository activities (including noninterest-bearing demand, NOW, savings
     and money market, and time deposits), debit and ATM cards, merchant cash
     management, internet banking, and other general banking services;
 13. investment and brokerage services, including a full array of investment
     options and investment advice;
 14. treasury segment, including investment management, wholesale funding,
     interest rate risk, liquidity and leverage management, capital markets
     products (including interest rate derivatives, foreign exchange, and
     industrial revenue bond financing);
 15. wealth management, including fiduciary and trust services, fee-based asset
     management, and mutual fund management; and
 16. insurance agency services, including full-service insurance brokerage
     services, such as commercial property and casualty, surety, loss control
     services, employee benefits consulting and administration, and personal
     insurance.

     "Compensation" means, as of the Termination Date, the Executive's annual
     base salary then in effect, plus the targeted cash incentive that the
     Executive would have been eligible to receive in the year in which the
     Termination Date occurs. For purposes of the preceding sentence, any
     reduction in the Executive's annual base salary or targeted cash incentive
     that is an event of Good Reason shall be disregarded.

     "Confidential Information" means the following:

 17. materials, records, documents, data, statistics, studies, plans, writings,
     and information (whether in handwritten, printed, digital, or electronic
     form) relating to the Company's Business that are not generally known or
     available to the Company's business, trade, or industry or to individuals
     who work therein other than through a breach of this Agreement, or
 18. trade secrets of the Employer (as defined in Indiana Code Section 24-2-3-2,
     as amended, or any successor statute).

     Confidential Information includes, but is not limited to: (i) information
     about the Employer's employees; (ii) information about the Employer's
     compensation policies, structure, and implementation; (iii) hardware,
     software, and computer programs and technology used by Employer; (iv)
     Customer and Prospective Customer identities, lists, and databases,
     including private information related to customer history, loan activity,
     account balances, and financial information; (v) strategic, operating, and
     marketing plans; (vi) lists and databases and other information related to
     the Employer's vendors; (vii) policies, procedures, practices, and plans
     related to pricing of products and services; and (viii) information related
     to the Employer's acquisition and divestiture strategy. Information or
     documents that are generally available or accessible to the public shall be
     deemed Confidential Information, if the information is retrieved, gathered,
     assembled, or maintained by the Employer in a manner not available to the
     public or for a purpose beneficial to the Employer.

     "Customer" means a person or entity who is a customer of the Employer at
     the time of the Executive's Termination of Employment or with whom the
     Executive had direct contact on behalf of the Employing Companies at any
     time during the period of the Executive's employment with the Employing
     Companies.

     "Disability" means that the Executive is disabled within the meaning of the
     long-term disability policy of the Employing Companies, as in effect on the
     earlier of the Termination Date or the

     Change of Control Date. Termination of the Executive's Employment on
     account of Disability shall not affect his eligibility for benefits under
     any disability policy or program of the Employer.

     "Employer" means the Company and any other employer that is treated as a
     single employer with the Company pursuant to Code Section 414(b), (c), or
     (m).

     "Employing Company" means the Company or the Bank.

     "Excess Parachute Payment" has the meaning given to such term in Code
     Section 280G(b)(1).

     "Good Reason" means, for purposes of Section 7, any of the following
     without the express written consent of the Executive:

 19. a material reduction in the Executive's duties, responsibilities, or status
     with the Employing Companies;
 20. a reduction in the Executive's base compensation or failure to include the
     Executive with other similarly situated employees in any incentive, bonus,
     or benefit plans as may be offered by the Employing Companies from time to
     time;
 21. a change in the primary location at which the Executive is required perform
     the duties of his employment to a location that is more than fifty (50)
     miles from the location at which his office is located on the effective
     date of this Agreement; or
 22. the Company's material breach of this Agreement.

     "Good Reason" means, for purposes of Section 8, any of the following,
     without the express written consent of the Executive, during the two (2)
     year period beginning on the Change of Control Date:

 23. assignment to the Executive of any duties materially inconsistent with his
     positions, duties, responsibilities, or status with the Employing Companies
     immediately before the Change of Control Date;
 24. a substantial reduction of the Executive's duties or responsibilities, or
     any removal of the Executive from, or any failure to re-elect the Executive
     to, any positions held by the Executive immediately before the Change in
     Control Date;
 25. a reduction by the Employing Companies in the compensation or benefits of
     the Executive in effect immediately before the Change in Control Date, or
     any failure to include the Executive, at a level equal to or better than
     any other senior executive of an Employing Company, in any incentive,
     bonus, or benefit plan covering one or more senior executives of the
     Employing Companies;
 26. a reduction in the Executive's total compensation opportunity;
 27. a change in the primary location at which the Executive is required perform
     the duties of his employment to a location that is more than fifty (50)
     miles from the location at which his office is located immediately before
     the Change of Control Date (disregarding any change in location in
     anticipation of the Change of Control); or
 28. the Company's material breach of this Agreement.

     "Parachute Payment" has the meaning give to such term in Code Section
     280G(b)(2).

     "Parachute Payment Limit" means three (3) times the base amount, as defined
     by Code Section 280G(b)(3).

     "Prospective Customer" means a person or entity who was the direct target
     of sales or marketing activity by the Executive or whom the Executive knew
     was a target of the Employer's sales or marketing activities during the one
     year period preceding the Executive's Termination of Employment.

     "Release" means the release referred to in Section 19.

     "Restrictive Covenants" means the restrictions contained in Sections 13,
     14, 15, and 16.

     "Term" means the term of this Agreement, including any extensions thereof,
     as determined pursuant to Section 2.

     "Termination Date" means the effective date of the Executive's Termination
     of Employment.

     "Termination of Employment" means the Executive's separation from service
     within the meaning of Code Section 409A(a)(2)(A)(i).

     "Unacceptable Performance" means any of the following:

 29. the Executive's act or failure to act constituting willful misconduct or
     gross negligence that is materially injurious to the Employer or its
     reputation;
 30. the Executive's material failure to perform the duties of his employment
     (except in the case of a Termination of Employment for Good Reason or on
     account of the Executive's physical or mental inability to perform such
     duties) and the failure to correct such failure within a reasonable period
     after receiving written notice from the Board of Directors describing such
     failure in detail;
 31. the Executive's violation of any code of ethics or business conduct or
     written harassment policies of the Employing Companies that continues after
     the Board has provided notice to the Executive that the continuation of
     such conduct will result in Termination of the Executive's Employment;
 32. the requirement or direction of a federal or state regulatory agency having
     jurisdiction over the Company that the Executive be removed from his
     position or the institution by such an agency of a formal enforcement
     proceeding against the Company or the Executive specifically naming the
     Executive as a person with substantial involvement in the acts (or
     omissions) that are the subject of such proceeding, and seeking that the
     Executive cease and desist from such acts (or omissions) in connection with
     his duties or seeking civil money penalties as a result of his past acts
     (or omissions);
 33. the Executive's arrest or indictment for (i) a felony or (ii) a lesser
     criminal offense involving dishonesty, breach of trust, or moral turpitude;
     or
 34. the Executive's breach of a material term, condition, or covenant of this
     Agreement and the failure to correct such breach promptly following receipt
     of written notice from the Board of Directors describing such breach in
     detail.

"Weekly Pay" means the Executive's Compensation divided by fifty-two (52).

Exhibit I

RELEASE OF ALL CLAIMS

FOR VALUABLE CONSIDERATION, including the payment to the Executive of certain
severance benefits, the Executive hereby makes this Release of All Claims
("Release") in favor of Old National Bancorp (including all subsidiaries and
affiliates) ("Company") and its agents as set forth herein.

The Executive releases, waives and discharges the Company and its agents (as
defined below) from all claims, whether known or unknown, arising out of the
Executive's employment relationship with the Company, the termination of that
relationship, and all other events, incidents, or actions occurring before the
date on which this Release is signed; provided, however, this Release shall not
apply to any claim based on the Company's breach of Section 6 of the Employment
Agreement. Claims released herein include, but are not limited to,
discrimination claims based on age, race, sex, religion, national origin,
disability, veteran status, or any other employment claim, including claims
arising under The Civil Rights Act of 1866, 42 U.S.C. Section 1981; Title VII of
the Civil Rights Act of 1964; the Americans with Disabilities Act; the Age
Discrimination in Employment Act of 1967; the Federal Rehabilitation Act of
1973; the Older Workers' Benefits Protection Act; the Employee Retirement Income
Security Act of 1974; the Fair Labor Standards Act; the Family and Medical Leave
Act (to the extent that FMLA claims may be released under governing law), the
Indiana Civil Rights Act, the Indiana Wage Payment and Wage Claims Acts, any
Federal or State wage and hour laws and all other similar Federal or State
statutes; and any and all tort or contract claims, including, but not limited
to, breach of contract, breach of good faith and fair dealing, infliction of
emotional distress, defamation, or wrongful termination or discharge. The
Executive further acknowledges that the Company has advised the Executive to
consult with an attorney of the Executive's own choosing and that the Executive
has had ample time and adequate opportunity to thoroughly discuss all aspects of
this Release with legal counsel prior to executing this Release. The Executive
agrees that the Executive is signing this Release of his own free will and is
not signing under duress. In the event the Executive is forty (40) years of age
or older, the Executive acknowledges that the Executive has been given a period
of twenty-one (21) days to review and consider a draft of this Release in
substantially the form of the copy now being executed and has carefully
considered the terms of this Release. The Executive understands that the
Executive may use as much or all of the twenty-one (21) day period as the
Executive wishes prior to signing, and the Executive has done so. In the event
the Executive is forty (40) years of age or older, the Executive has been
advised and understands that the Executive may revoke this Release within seven
(7) days after acceptance. ANY REVOCATION MUST BE IN WRITING AND HAND-DELIVERED
TO:

Old National Bancorp
Attn: General Counsel
One Main Street
Evansville, IN 47708


NO LATER THAN BY CLOSE OF BUSINESS ON THE SEVENTH (7TH) DAY FOLLOWING THE DATE
OF EXECUTION OF THIS RELEASE.

The "Company and its agents," as used in this Release, means the Company, its
subsidiaries, affiliated or related corporations or associations, their
predecessors, successors, and assigns, and the directors, officers, managers,
supervisors, employees, representatives, servants, agents, and attorneys of the
entities above described, and all persons acting, through, under or in concert
with any of them. The Executive agrees to refrain from making any disparaging
remarks concerning the Company or its agents. The Company agrees to refrain from
providing any information to third parties other than confirming dates of
employment and job title, unless the Executive gives the Company written
authorization to release other information or as otherwise required by law. With
respect to the Company, this restriction pertains only to official
communications made by the Company's directors and/or officers and not to
unauthorized communications by the Company's employees or agent. This
restriction will not bar the Company from disclosing the Release as a defense or
bar to any claim made by the Executive in derogation of this Release.

PLEASE READ CAREFULLY BEFORE SIGNING. EXCEPT AS EXPRESSLY PROVIDED IN PARAGRAPH
1 ABOVE, THIS RELEASE CONTAINS A RELEASE AND DISCHARGE OF ALL KNOWN AND UNKNOWN
CLAIMS AGAINST THE COMPANY AND ITS AGENTS EXCEPT THOSE RELATING TO THE
ENFORCEMENT OF THIS RELEASE OR THOSE ARISING AFTER THE EFFECTIVE DATE OF THIS
RELEASE.

This Schedule sets forth the material details in which the employment agreements
entered into differ from this Form of Employment Agreement filed with the
Securities and Exchange Commission.

Executive

Title

Expiration of Initial Term

Base Salary through March 31, 2008

Base Salary beginning April 1, 2008

Weeks of Vacation

Weekly Pay Multiplier

Change of Control Multiplier

Robert G. Jones

President and CEO

December 31, 2010

$600,018

$650,000

4

104

3

Barbara A. Murphy

Senior EVP and Chief Banking Officer

December 31, 2010

$300,011

$342,000

4

104

3

Christopher A. Wolking

Senior EVP and Chief Financial Officer

December 31, 2010

$300,016

$309,016

4

104

3

Daryl D. Moore

EVP and Chief Credit Officer

December 31, 2009

$293,259

$299,059

5

52

2

